



THE WENDY’S COMPANY
LONG TERM PERFORMANCE UNIT AWARD AGREEMENT (the “Agreement”)


The Wendy’s Company (the “Company”), pursuant to the provisions of The Wendy’s
Company 2010 Omnibus Award Plan (the “Plan”), hereby irrevocably grants an Award
(the “Award”) of Performance Units (the “Units”), on _____________, 20___ (the
“Award Date”) as specified below:


Participant:                    ______________________
Performance Period:                January 2, 2017 to December 29, 2019
Target Adjusted EPS Units:            ____________ (the “Adjusted EPS Units”)
Target TSR Units:                ____________ (the “TSR Units”)


Each Unit represents the right to receive one (1) share of Common Stock provided
that the applicable performance goal as described in this Agreement is achieved.
Capitalized terms used and not otherwise defined in this Agreement shall have
the respective meanings assigned to them under the Plan.


1.     Adjusted EPS.


(a)     Earning of Award. The extent to which the Participant will earn the
Adjusted EPS Units is based on the Company’s cumulative adjusted EPS for the
Performance Period compared to the cumulative adjusted EPS Target established by
the Committee for the Performance Period as shown in the chart below (with the
Threshold, Above Threshold, Target, Above Target and Maximum cumulative adjusted
EPS amounts to be set forth on a separate exhibit which will be provided to the
Participant).


Company Cumulative Adjusted EPS Percentage of Adjusted EPS Units Earned
Maximum                            200.0%
Above Target                            150.0%
         Target                            100.0%
Above Threshold                          75.0%
Threshold                             37.5%
Below Threshold                         0.0%


Linear interpolation shall be used to determine the percentage of Adjusted EPS
Units earned in the event the Company’s cumulative adjusted EPS falls between
the (i) Threshold and Above Threshold, (ii) Above Threshold and Target, (iii)
Target and Above Target or (iv) Above Target and Maximum performance levels
shown in the chart above. The Company’s cumulative adjusted EPS will be
determined as set forth in Section 1(b) below.


(b)     Calculation of Adjusted EPS. The Company’s cumulative adjusted EPS means
the sum of the Company’s Adjusted EPS (as defined below) for each fiscal year of
the Performance Period.


“Adjusted EPS” means the diluted net income (loss) per share (after taxes) as
reported on the Company’s Consolidated Statements of Operations, as adjusted (i)
within the Reconciliation of Adjusted Income and Adjusted Earnings Per Share
from Continuing Operations to Net Income and Diluted Earnings Per Share (or
similarly titled non-GAAP reconciliation table) as presented in the Company’s
fiscal 2017,








--------------------------------------------------------------------------------





2018 and 2019 earnings releases, (ii) due to changes in applicable accounting
standards or principles and (iii) to exclude the after-tax impact of any other
unusual or nonrecurring events as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year. Each adjustment
made pursuant to the preceding sentence shall be calculated by reference to the
applicable line item on the Company’s Consolidated Statements of Operations or
the applicable account or journal entry on the Company’s general ledger.
2.    Relative TSR Performance.


(a)     Earning of Award. The extent to which the Participant will earn the TSR
Units is based on the Company TSR Percentile Ranking for the Performance Period
based on the following chart:


Company TSR Percentile Ranking Percentage of TSR Units Earned
    ≥ 90th                         200.0% (Maximum)
     75th                     150.0% (Above Target)
              50th                         100.0% (Target)
    37.5th                     75.0% (Above Threshold)
     25th                     37.5% (Threshold)
    <25th                     0.0% (Below Threshold)


Linear interpolation shall be used to determine the percentage of TSR Units
earned in the event the Company TSR Percentile Ranking falls between the (i)
25th and 37.5th percentiles, (ii) the 37.5th and 50th percentiles, (iii) the
50th and 75th percentiles or (iv) the 75th and 90th percentiles listed in the
above chart. The Company TSR Percentile Ranking will be determined as set forth
in Section 2(c) below.
(b)    Calculation of TSR. “TSR” means total stockholder return, which shall be
calculated as follows:
“TSR” = Change in Stock Price + Dividends Paid
Beginning Stock Price


(i)
Beginning Stock Price shall mean the average of the Closing Prices for each of
the twenty (20) trading days immediately prior to the first trading day of the
Performance Period;



(ii)
Ending Stock Price shall mean the average of the Closing Prices for each of the
last twenty (20) trading days of the Performance Period;



(iii)
Change in Stock Price shall equal the Ending Stock Price minus the Beginning
Stock Price;



(iv)
Dividends Paid shall mean the total of all dividends paid on one (1) share of
Common Stock during the Performance Period, provided that dividends shall be
treated as though they are reinvested;



(v)
Closing Price shall mean the last reported sale price on the applicable stock
exchange or market of one (1) share of Common Stock for a particular trading
day; and







--------------------------------------------------------------------------------





(vi)
In all events, TSR shall be adjusted to give effect to any stock dividends,
stock splits, reverse stock splits and similar transactions.



(c)    Calculation of Company TSR Percentile Ranking. The Company shall
determine (i) the Company’s TSR for the Performance Period and (ii) the TSR for
the Performance Period of each company that was included in the S&P MidCap 400
Index as of the last day of the Performance Period. The Company TSR Percentile
Ranking shall mean the percentage of TSRs of the companies included the S&P
MidCap 400 Index as of the last day of the Performance Period that are lower
than the Company’s TSR.


3.    Form and Timing of Payments Under Award.


(a)    Following the end of the Performance Period, the Committee shall
determine whether and the extent to which the Company’s cumulative adjusted EPS
and the Company TSR Percentile Ranking (the “Performance Goals”) have been
achieved for the Performance Period and shall determine the number of shares of
Common Stock, if any, issuable to the Participant with respect to the level of
achievement of the Performance Goals; provided that with respect to any Award to
a “covered employee” within the meaning of Section 162(m) of the Code, the
Committee shall have certified the achievement of the Performance Goals. The
Committee’s determination with respect to the achievement of the Performance
Goals shall be based on the Company’s financial statements and other relevant
information, subject to any adjustments made by the Committee in accordance with
this Section 3.


(b)    Notwithstanding satisfaction, achievement or completion of the
Performance Goals (or any adjustments thereto as provided below), the number of
shares of Common Stock issuable hereunder may be reduced or eliminated by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine. The Committee shall have the right to adjust or
modify the calculation of the Performance Goals as permitted under the Plan.


(c)    To the extent the Committee has determined that this Award is a
Performance Compensation Award and is intended to comply with the
performance-based exception to Section 162(m) of the Code, and the Participant
is a “covered employee” within the meaning of Section 162(m) of the Code, all
actions taken hereunder (including without limitation any adjustments of the
Performance Goals) shall be made in a manner intended to comply with Section
162(m) of the Code, subject to Section 11(a) of the Plan.


(d)    The Units earned pursuant to this Award shall be paid out to the
Participant in shares of Common Stock as soon as reasonably practicable
following the Committee’s determination, but in no event later than March 15,
2020. For the avoidance of doubt, fractional shares of Common Stock shall be
rounded down to the nearest whole number without any payment therefor.


4.    Change in Control.


(a)    In the event a Change in Control occurs during the Performance Period,
then immediately before such Change in Control, any unvested outstanding Units
shall be converted (without proration for the percentage of the Performance
Period that has elapsed) into time-based restricted stock units (vesting on the
last day of the Performance Period); provided, that the number of Units that
shall be converted into time-based restricted stock units shall be based on (i)
actual performance through the date of the Change of Control as determined by
the Committee or (ii) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of Target
performance as determined by the Committee. If, to the extent applicable, such
time-based restricted stock units are not assumed or replaced by the
acquirer/continuing entity in connection with such Change in Control on terms
deemed by the




--------------------------------------------------------------------------------





Committee to be substantially equivalent, then all such time-based restricted
stock units shall vest (and the restrictions thereon shall lapse) on the date of
the Change in Control and shall be paid out to the Participant in shares of
Common Stock as soon as practicable following the Committee’s determination, but
in no event later than seventy-four (74) days following the last day of the
calendar year in which the Change in Control occurred. Any such determination(s)
by the Committee shall be final and binding on all parties, absent manifest
error.


(b)    In the event the Participant’s employment or service to the Company and
its Subsidiaries is terminated prior to the end of the Performance Period by the
Company or its Subsidiaries other than for Cause (and other than due to death or
Disability), or by the Participant for Good Reason, in each case following a
Change in Control, then the Participant shall become vested in the time-based
restricted stock units received pursuant to Section 4(a) above and the
restrictions thereon shall immediately lapse as of the date of such termination
of employment or service; provided, in each case, that the number of restricted
stock units that shall become fully vested and free from such restrictions shall
be prorated based on the time elapsed from the Award Date to the date of
termination of employment or service. The restricted stock units earned in
accordance with the foregoing shall be paid out to the Participant in shares of
Common Stock as soon as practicable following the Committee’s determination, but
in no event later than seventy-four (74) days following the last day of the
calendar year in which the termination of employment occurred.


5.    Termination of Employment or Service.


(a)    If the Participant ceases employment or service to the Company and its
Subsidiaries for any reason prior to the end of the Performance Period (except
following a Change in Control as described in Section 4(b) above), the Units
shall be immediately canceled and the Participant shall thereupon cease to have
any right or entitlement to receive any shares of Common Stock under the Award.


(b)    Notwithstanding Sections 3(d) and 5(a) above, in the event the
Participant’s employment or service to the Company and its Subsidiaries is
terminated by the Company or its Subsidiaries due to death or Disability,
outstanding Units granted to the Participant shall become vested and the
restrictions thereon shall immediately lapse as of the date of such termination
of employment or service; provided, that the portion of any such Units that
shall become fully vested and free from such restrictions shall be based on (i)
actual performance through the date of termination as determined by the
Committee or (ii) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of Target
performance as determined by the Committee, in each case prorated based on the
time elapsed from the Award Date to the date of termination of employment or
service. The Units earned in accordance with the foregoing shall be paid out to
the Participant in shares of Common Stock as soon as practicable following the
Committee’s determination, but in no event later than seventy-four (74) days
following the last day of the calendar year in which the termination of
employment occurred.


(c)    In addition, notwithstanding Section 5(a) above, in the event the
Participant’s employment or service to the Company and its Subsidiaries is
terminated by the Company or its Subsidiaries prior to the end of the
Performance Period other than for Cause (and other than (i) due to death or
Disability as described in Section 5(b) above or (ii) by the Company other than
for Cause or by the Participant for Good Reason following a Change in Control as
described in Section 4(b) above), the Units shall become vested and the
restrictions thereon shall immediately lapse as of the date of such termination
of employment or service; provided, that the portion of any such Units that
shall become fully vested and free from such restrictions shall be based on
actual performance through the end of the Performance Period as determined by
the Committee in accordance with Section 3 above, prorated based on the time
elapsed from the Award Date to the date of termination of employment or service.
The Units earned in accordance with the foregoing shall




--------------------------------------------------------------------------------





be paid out to the Participant in shares of Common Stock as soon as practicable
following the Committee’s determination, subject to and in accordance with
Section 3 above.


6.    Dividend Equivalent Rights. Each Unit shall also have a dividend
equivalent right (a “Dividend Equivalent Right”). Each Dividend Equivalent Right
represents the right to receive all of the ordinary cash dividends that are or
would be payable with respect to the Units. With respect to each Dividend
Equivalent Right, any such cash dividends shall be converted into additional
Units based on the Fair Market Value of a share of Common Stock on the date such
dividend is paid.


Such additional Units shall be subject to the same terms and conditions
applicable to the Unit to which the Dividend Equivalent Right relates,
including, without limitation, the restrictions on transfer, forfeiture, vesting
and payment provisions contained in this Agreement. In the event that a Unit is
forfeited as provided in Sections 3 and 5 above, then the related Dividend
Equivalent Right shall also be forfeited.
7.     Withholding Taxes. The Participant shall be required to pay to the
Company, and the Company shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable under the Units or from any compensation or other amounts
owing to the Participant, the amount (in cash, Common Stock, other securities or
other property) of any required withholding taxes in respect of the Units, and
to take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee may, in its sole discretion, permit the
Participant to satisfy, in whole or in part, the foregoing withholding liability
(but no more than the minimum required statutory withholding liability) by (a)
the delivery of shares of Common Stock (which are not subject to any pledge or
other security interest) owned by the Participant having a Fair Market Value
equal to such withholding liability or (b) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable pursuant to
the settlement of the Units a number of shares with a Fair Market Value equal to
such withholding liability. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.


8.    Securities Laws. The Participant agrees that the obligation of the Company
to issue shares of Common Stock upon the achievement of the Performance Goal
shall also be subject, as conditions precedent, to compliance with applicable
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, state securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company’s securities shall be listed.


9.    Units Subject to Plan. The Units have been granted subject to the terms
and conditions of the Plan, a copy of which has been provided to the Participant
and which the Participant acknowledges having received and reviewed. Any
conflict between this Agreement and the Plan shall be decided in favor of the
provisions of the Plan. Any conflict between this Agreement and the terms of a
written employment agreement for the Participant that has been approved,
ratified or confirmed by the Board of Directors of the Company or the Committee
shall be decided in favor of the provisions of such employment agreement. This
Agreement may not be amended, altered, suspended, discontinued, cancelled or
terminated in any manner that would materially and adversely affect the rights
of the Participant except by a written agreement executed by the Participant and
the Company.


10.    Clawback. Notwithstanding anything to the contrary contained herein, in
the event of a material restatement of the Company’s issued financial
statements, the Committee shall review the facts and circumstances underlying
the restatement (including, without limitation any potential wrongdoing by the




--------------------------------------------------------------------------------





Participant and whether the restatement was the result of negligence or
intentional or gross misconduct) and may in its sole discretion direct the
Company to recover all or a portion of the Units or any gain realized on the
settlement of the Units or the subsequent sale of Common Stock acquired upon
settlement of the Units with respect to any fiscal year in which the Company’s
financial results are negatively impacted by such restatement. If the Committee
directs the Company to recover any such amount from the Participant, then the
Participant agrees to and shall be required to repay any such amount to the
Company within thirty (30) days after the Company demands repayment. In
addition, if the Company is required by law to include an additional “clawback”
or “forfeiture” provision to outstanding awards, then such clawback or
forfeiture provision shall also apply to this Award as if it had been included
on the date of grant and the Company shall promptly notify the Participant of
such additional provision. In addition, if a court determines that a Participant
has engaged or is engaged in Detrimental Activities after the Participant’s
employment or service with the Company or its Subsidiaries has ceased, then the
Participant, within thirty (30) days after written demand by the Company, shall
return the Units or any gain realized on the settlement of the Units or the
subsequent sale of Common Stock acquired upon settlement of the Units.


11.    Electronic Delivery. By accepting the Units evidenced by this Agreement,
the Participant hereby consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by Securities and
Exchange Commission rules. This consent may be revoked in writing by the
Participant at any time upon three (3) business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant.


12.    Notices. Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to The Wendy’s Company, One Dave Thomas Boulevard,
Dublin, Ohio 43017; Attention: Corporate Secretary, or any other address
designated by the Company in a written notice to the Participant. Notices to the
Participant will be directed to the address of the Participant then currently on
file with the Company, or at any other address given by the Participant in a
written notice to the Company.


13.    No Contract of Employment. This grant does not constitute an employment
contract. Nothing herein shall confer upon the Participant the right to continue
to serve as a director or officer to, or to continue as an employee or service
provider of, the Company or its Subsidiaries during all or any portion of the
Performance Period.


14.    Section 409A. If any provision of this Agreement could cause the
application of an accelerated or additional tax under Section 409A of the Code
upon the vesting or settlement of the Units (or any portion thereof), such
provision shall be restructured, to the minimum extent possible, in a manner
determined by the Company (and reasonably acceptable to the Participant) that
does not cause such an accelerated or additional tax. It is intended that this
Agreement shall not be subject to Section 409A of the Code by reason of the
short-term deferral rule under Treas. Reg. section 1.409A-1(b)(4), and this
Agreement shall be interpreted accordingly.


15.    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.


16.    Validity of Agreement. This Agreement shall be valid, binding and
effective upon the Company on the Award Date. However, the Units evidenced by
this Agreement shall be forfeited by the Participant and this Agreement shall
have no force and effect if it is duly rejected. The Participant may reject this
Agreement




--------------------------------------------------------------------------------





and forfeit the Units by notifying the Company or its designee in the manner
prescribed by the Company and communicated to the Participant; provided that
such rejection must be received by the Company or its designee no later than the
earlier of (a) ______________, 20___ and (b) the date the Units first vest
pursuant to the terms hereof. If this Agreement is rejected on or prior to such
date, the Units evidenced by this Agreement shall be forfeited, and neither the
Participant nor the Participant’s heirs, executors, administrators and
successors shall have any rights with respect thereto.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the _____ day of ______________, 20____.


THE WENDY’S COMPANY
                        
By:     ___________________________________________
Name:
Title:










